Exhibit 10.1
EMPLOYMENT AGREEMENT
FOR
PATRICK J. SULLIVAN
          This Employment Agreement (the “Agreement”) is made effective as of
the 1st day of April, 2010 (the “Effective Date”), by and between Legacy
Bancorp, Inc., a Delaware corporation with its principal offices located in
Pittsfield, Massachusetts, Legacy Banks, a Massachusetts-chartered stock savings
bank (the “Bank”) with its principal offices located in Pittsfield,
Massachusetts (the Company and the Bank shall hereinafter collectively be
referred to as the “Employer”), and Patrick J. Sullivan (“Executive”).
          WHEREAS, the Company and Bank desire to employ Executive as President
of the Company and President and Chief Executive Officer of the Bank for the
period set forth herein, and desire to evidence their commitment to Executive by
the terms of this Agreement;
          WHEREAS, Executive desires to be employed by the Employer for the
period set forth in this Agreement, subject to the terms and subject to the
conditions set forth herein.
          NOW, THEREFORE, in consideration of the mutual covenants herein
contained, and upon the other terms and conditions hereinafter provided, the
parties hereby agree as follows:
1.      POSITION AND RESPONSIBILITIES
          During the term of this Agreement Executive agrees to serve as
President of the Company and President and Chief Executive Officer of the Bank
(the “Executive Position”), and will perform all duties and will have all powers
associated with such position as set forth in any job description and title
provided to Executive by the Employer and as may be set forth in the Bylaws of
the Company and the Bank. In addition, in the event of the retirement of the
Chief Executive Officer of the Company, Executive agrees to assume such position
for the additional remuneration set forth in Section 4 hereof.
          Executive shall be responsible for establishing the business
objectives, policies and strategic plans of the Employer, in conjunction with
the Boards of Directors of the Company and the Bank (each a “Board,” provided
that unless specifically designated otherwise, “Board” shall refer to the
disinterested members of both Boards) and with respect to the Company, such
responsibility shall be shared with the Chief Executive Officer of the Company.
During the term of the Agreement, Executive also agrees to serve as a director
of the Company and the Bank and, if elected, as an officer and/or director of
any subsidiary or affiliate of the Company and/or the Employer and in such
capacity carry out such duties and responsibilities reasonably appropriate to
that office.
2.      TERM AND ANNUAL REVIEW
          (a)    Term. The initial term of this Agreement will begin as of the
Effective Date and will continue for thirty-six (36) full calendar months
thereafter. Commencing on the second

 



--------------------------------------------------------------------------------



 



anniversary of the Effective Date (the “Anniversary Date”) and continuing on
each Anniversary Date thereafter, the term of this Agreement shall extend for
one year, unless the Boards (or one of the Boards) elects no earlier than ninety
(90) and no later than ten (10) days prior to the Anniversary Date not to extend
the term of this Agreement by giving written notice of non-renewal (“Non-Renewal
Notice”) to Executive, in which case the remaining term of this Agreement shall
be twelve (12) months following such Anniversary Date.
          (b)    Annual Review. On an annual basis, the disinterested members of
the Boards will conduct a comprehensive performance evaluation and review of
Executive’s performance, and the results thereof will be included in the minutes
of the Boards’ meeting.
          (c)    Continued Employment Following Expiration of Term. Nothing in
this Agreement shall mandate or prohibit a continuation of Executive’s
employment following the expiration of the term of this Agreement, upon such
terms and conditions as the Employer and Executive may mutually agree.
3.      PERFORMANCE OF DUTIES
          During the period of his employment hereunder, except for reasonable
periods of absence occasioned by illness, reasonable vacation periods, and
reasonable leaves of absence, Executive will devote all of his business time,
attention, skill and efforts to the faithful performance of his duties under
this Agreement, including activities and duties directed by the Boards.
Notwithstanding the preceding sentence, subject to the approval of the Boards,
Executive may serve as a member of the board of directors of business, community
and charitable organizations, provided that in each case such service shall not
materially interfere with the performance of his duties under this Agreement,
adversely affect the reputation of the Employer or any other affiliates of the
Employer, or present any conflict of interest. Executive will present annually
to the Boards for their review and approval, a list of organizations in which
Executive is participating or proposes to participate. Such service to and
participation in outside organizations will be presumed for these purposes to be
for the benefit of the Employer, and the Employer will reimburse Executive his
reasonable expenses associated therewith, to the extent Executive’s expenses are
not reimbursed by such organizations.
4.      COMPENSATION AND REIMBURSEMENT
          (a)    Base Salary. In consideration of Executive’s performance of the
responsibilities and duties set forth in Section 1, the Employer will provide
Executive the compensation specified in this Agreement. The Employer will pay
Executive a salary of not less than $375,000 per year (“Base Salary”). Such Base
Salary will be payable in accordance with the customary payroll practices of the
Employer. The Company and the Bank shall apportion between them the Base Salary,
based upon the services rendered by Executive to the Company and the Bank. In
the event Executive is assigned additional duties at the Company during the term
of the Agreement, the Company agrees to increase the Base Salary paid by the
Company by $50,000, such that Executive’s total Base Salary shall increase to
$425,000 (or to $50,000 greater than such amount then in effect). During the
period of this Agreement, Executive’s Base Salary shall be reviewed at least
annually. Such review may be conducted by the compensation committee

2



--------------------------------------------------------------------------------



 



(the “Committee”) designated by the Boards, and the Boards may increase, but not
decrease Executive’s Base Salary (except for a decrease that is not in excess of
any decrease that is generally applicable to all employees of the Employer). Any
increase in Base Salary will become the “Base Salary” for purposes of this
Agreement.
          (b)    Bonus and Incentive Compensation. Executive will be entitled to
participate in any incentive compensation and bonus plans or arrangements of the
Employer, with a maximum potential award equal to 50% of Base Salary and a
target potential award equal to 40% of Base Salary. Such incentive compensation
will be paid in cash in accordance with the terms of such plans or arrangements.
Nothing paid to Executive under any such plans or arrangements will be deemed to
be in lieu of other compensation to which Executive is entitled under this
Agreement.
          (c)    Benefit Plans. Executive will be entitled to participate in all
employee benefit plans, arrangements and perquisites offered to employees and
executive officers of the Employer. Without limiting the generality of the
foregoing provisions of this Section 4(c), Executive also will be entitled to
participate in any employee benefit plans including but not limited to, stock
benefit plans, retirement plans, supplemental retirement plans, pension plans,
profit-sharing plans, health-and-accident plans, or any other employee benefit
plan or arrangement made available by the Employer in the future to its senior
executives and key management employees, subject to and on a basis consistent
with the terms, conditions and overall administration of such plans and
arrangements.
          (d)    Stock and Option Grants. On the Effective Date of this
Agreement and as an inducement to accepting employment hereunder, Executive
shall receive a grant of 25,000 non-qualified stock options (“Stock Options”)
and 10,000 shares of restricted stock (“Restricted Stock”). The Stock Options
and Restricted Stock shall each vest at the rate of 20% per year over a five
(5) year period, commencing one year from the Effective Date of this Agreement,
unless otherwise provided for in this Agreement (including, without limitation,
the Change of Control provisions contained in Section 7, infra). In addition,
and as a further inducement to accept employment hereunder, Executive shall
receive a grant of up to 40,000 shares of performance-based Restricted Stock
(“Performance Shares”), subject to the terms and conditions of the 2010 CEO
Inducement Plan Performance Shares Award Agreement, including without
limitation, the vesting provisions contained therein.
          (e)    Health, Dental, Life and Disability Coverage. The Bank shall
provide Executive with life, medical, dental and disability coverage made
available by the Bank to its senior executives and key management employees. As
of the Effective Date of this Agreement, Executive shall be immediately eligible
for health, dental and vision coverage, subject to the co-pay percentage in
effect at the time of coverage, and shall be eligible for life, accidental death
and dismemberment and long-term care insurance after a three-month waiting
period and short-term disability coverage after a six month waiting period.
Benefits available to Executive hereunder are subject to change by the Employer
at any point, on a basis consistent with the terms, conditions and overall
administration of such coverage.
          (f)    Paid Time Off. Executive will be entitled to paid time off,
after three months of employment, equal to thirty days per year during the term
of this Agreement (pro-rated for the

3



--------------------------------------------------------------------------------



 



first year of employment), measured on a fiscal or calendar year basis. Such
paid time off shall be all-inclusive and shall include time for vacation, sick
and personal time off. Any unused paid time off during an annual period will be
treated in accordance with the Bank’s personnel policies as in effect from time
to time. In addition, Executive shall be entitled to ten (10) paid holidays
annually (measured on a calendar year basis), in accordance with the Employer’s
practices and policies. The benefits provided by this Section 4(f) are also
subject to change by the Employer at any point, on a basis consistent with the
terms, conditions and overall administration of such coverage.
          (g)    Relocation, Legal and Related Expenses. In connection with
Executive’s relocation of his family and residence to Berkshire County to assume
the Executive Position, and in consideration of Executive’s attorney’s fees and
other expenses associated with entering into this Agreement, the Bank will
provide Executive with an expense allowance of $50,000, which may be drawn upon
for direct payment or reimbursement of actual expenses incurred. Six months
following the Effective Date of this Agreement and Executive’s permanent
location of his residence to Berkshire County, any amount of the $50,000 which
is remaining shall be distributed to the Executive.
          (h)    Expense Reimbursements. The Employer will reimburse Executive
for all other reasonable travel, entertainment and other reasonable expenses
incurred by Executive during the course of performing his obligations under this
Agreement, including, without limitation, fees for memberships in such
organizations as Executive and the Board mutually agree are necessary and
appropriate in connection with the performance of his duties under this
Agreement, upon substantiation of such expenses in accordance with applicable
policies and procedures of the Employer. Executive shall be provided with an
appropriate automobile owned or leased and insured by the Employer for his
business use and the Employer shall reimburse Executive for the expense of fuel,
maintenance, and insurance on said automobile, as well as tolls and parking fees
associated with the business use of said vehicle. In addition, the Employer
shall reimburse or pay Executive for the initiation fee and annual membership
dues at the Country Club of Pittsfield, and the Employer shall reimburse
Executive for reasonable business expenses related to the Employer’s business at
such country club. All reimbursements pursuant to this Section shall be paid
promptly by the Employer and in any event no later than March 15 of the year
immediately following the year in which the expense was incurred.
5.      WORKING FACILITIES
          Executive’s principal place of employment will be at the Company’s and
the Bank’s principal executive offices. The Bank will provide Executive at his
principal place of employment with a private office, secretarial and other
support services and facilities suitable to his position with the Bank and
necessary or appropriate in connection with the performance of his duties under
this Agreement.

4



--------------------------------------------------------------------------------



 



6.      TERMINATION AND TERMINATION PAY
          Subject to Section 7 of this Agreement which governs the occurrence of
a Change in Control, Executive’s employment under this Agreement may be
terminated in the following circumstances:
          (a)    Death. Executive’s employment under this Agreement will
terminate upon his death during the term of this Agreement, in which event
Executive’s estate or beneficiary will receive the compensation due to Executive
through the last day of the calendar month in which his death occurred, and the
Bank will continue to provide to Executive’s family for one (1) year after
Executive’s death, medical and dental coverage substantially comparable (and on
substantially the same terms and conditions) to the coverage maintained by the
Bank for Executive and his family immediately prior to Executive’s death. The
Executive’s family’s health care continuation rights available under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) shall run
commence following the termination of the coverage provided by this
Section 6(a).
          (b)    Retirement. This Agreement will terminate upon Executive’s
“Retirement” under the retirement benefit plan or plans of the Employer in which
he participates. Executive will not be entitled to the termination benefits
specified in Section 6 or 7 hereof in the event of termination due to
Retirement. For purposes of this Agreement, termination of Executive’s
employment based on Retirement shall include termination of Executive’s
employment by the Board for any reason after Executive has reached age
sixty-five (65) or in accordance with any retirement arrangement established by
the Board with Executive’s consent.
          (c)    Disability.

  (i)   Termination of Executive’s employment based on “Disability” shall mean
termination because of any permanent and total physical or mental impairment
that restricts Executive from performing all the essential functions of normal
employment. A determination as to whether Executive has suffered a Disability
shall be made by the Board with objective medical input, provided, however, that
any termination by the Board due to Disability shall not occur prior to the date
on which Executive first becomes eligible for Disability benefits under the
Bank’s long-term disability program. In the event of termination due to
Disability, Executive will be entitled to disability benefits, if any, provided
under any long term disability plan sponsored by the Bank.

  (ii)   In the event the Board determines the Executive is Disabled, Executive
will no longer be obligated to perform services under this Agreement. Upon
Executive’s termination due to Disability, the Bank will continue to provide to
Executive life insurance and non-taxable medical and dental coverage
substantially comparable (and on substantially the same terms and conditions),
to the coverage maintained by the Bank for Executive immediately prior to his
termination for Disability. This coverage shall

5



--------------------------------------------------------------------------------



 



      cease upon the earlier of (i) three (3) years from the date of
termination, or (ii) the date Executive becomes eligible for Medicare coverage;
provided further that if Executive is covered by family coverage or coverage for
self and spouse, then Executive’s family or spouse shall continue to be covered
for the remainder of the three (3) year period, or in the case of the spouse,
until the spouse becomes eligible for Medicare coverage or obtains health care
coverage elsewhere, whichever period is less. The Executive health care
continuation rights available under COBRA shall commence following the
termination of the coverage provided by this Section 6(c)(ii).

          (d)    Termination for Cause.

  (i)   The Board(s) may by written notice to Executive in the form and manner
specified in this paragraph, immediately terminate his employment at any time
for “Cause.” Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause, except for already vested
benefits. Termination for Cause shall mean termination because of, in the good
faith determination of the Board(s), Executive’s:

  1.   material act of dishonesty in performing Executive’s duties on behalf of
the Employer or a material breach of the Employer’s Code of Conduct or the
Employer’s Sexual and Other Non-Harassment Policy;

  2.   willful misconduct that in the judgment of the Board(s) will likely cause
economic damage to the Employer or injury to the business reputation of the
Employer;

  3.   incompetence (in determining incompetence, the acts or omissions shall be
measured against standards generally prevailing in the savings institutions
industry);

  4.   breach of fiduciary duty involving personal profit;

  5.   intentional failure to perform stated duties under this Agreement after
written notice thereof from the Board(s);

  6.   willful violation of any law, rule or regulation (other than minor or
routine traffic violations or similar offenses) that reflect adversely on the
reputation of the Employer, any felony conviction, any violation of law
involving moral turpitude, or any violation of a final cease-and-desist order;
or

  7.   material breach by Executive of any provision of this Agreement.

6



--------------------------------------------------------------------------------



 



  (ii)   Notwithstanding the foregoing, Executive’s termination for Cause will
not become effective unless the Employer has delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of not less than two-thirds of
the disinterested members of the Board(s) terminating Executive for Cause for
any of the reasons set forth in Section 6(d)(i) hereof.

          (e)    Voluntary Termination by Executive. In addition to his other
rights to terminate his employment under this Agreement, Executive may
voluntarily terminate employment during the term of this Agreement (for other
than “Good Reason,” as defined below) upon at least sixty (60) days prior
written notice to the Board or Boards. Upon Executive’s voluntary termination,
he will receive only his compensation and vested rights and benefits to the date
of his termination. Following his voluntary termination of employment under this
Section 6(e), Executive will be subject to the restrictions set forth in
Sections 9(a) and 9(b) of this Agreement.
          (f)    Termination Without Cause or With Good Reason.

  (i)   The Board(s) may, by written notice to Executive, immediately terminate
his employment at any time for a reason other than Cause (a termination “Without
Cause”), and Executive may, by written notice to the Board(s), terminate this
Agreement at any time within ninety (90) days following an event constituting
“Good Reason,” as defined below (a termination “With Good Reason”); provided,
however, that the Employer shall have thirty (30) days to cure the “Good Reason”
condition, but the Employer may waive its right to cure. Any termination of
Executive’s employment, other than Termination for Cause shall have no effect on
or prejudice the vested rights of Executive under the Employer’s qualified or
non-qualified retirement, pension, savings, thrift, profit-sharing or stock
bonus plans, group life, health (including hospitalization, medical and major
medical), dental, accident and long term disability insurance plans or other
employee benefit plans or programs, or compensation plans or programs in which
Executive was a participant.

  (ii)   In the event of termination under this Section 6(f), during the first
year of this Agreement (disregarding renewals hereof), the Employer shall pay
Executive, or in the event of Executive’s subsequent death, Executive’s
beneficiary or estate, as the case may be, as severance pay a cash lump sum
payment equal to three (3) times the sum of (i) his Base Salary and (ii) any
bonus paid to Executive, subject to applicable withholding taxes. Following the
first year of this Agreement, in the event of termination under this Section
6(f) the severance payable to Executive hereunder shall be two (rather than
three) times the sum of Executive’s (i) Base Salary and (ii) the average of the
highest rate of bonus paid by the Employer to Executive during the three years
(or such lesser years as Executive has been employed by the Employer) of the
five (5) years prior (or such lesser years as Executive has been employed by the
Employer) prior to

7



--------------------------------------------------------------------------------



 



      Executive’s termination, subject to applicable withholding. Such payment
shall be payable within thirty (30) calendar days following his termination.

  (iii)   In addition, the Employer will continue to provide to Executive, life
insurance coverage and non-taxable medical and dental insurance coverage
substantially comparable (and on substantially the same terms and conditions) to
the coverage maintained by the Employer for Executive immediately prior to his
termination. Such life insurance coverage and non-taxable medical and dental
insurance coverage shall cease upon the earlier of (i) the date which is three
(3) years from the date of termination (two (2) years if such termination occurs
after the initial year of this Agreement), or (ii) the date on which such
coverage is made available to the Executive through subsequent employment. The
Executive’s health care continuation rights available under COBRA shall commence
following the termination of the coverage provided by this Section 6(f).

  (iv)   “Good Reason” exists if, without Executive’s express written consent,
any of the following occurs:

  (1)   a failure to elect or reelect or to appoint or reappoint Executive to
the Executive Position;

  (2)   a material change in Executive’s position to become one of lesser
responsibility, importance, or scope from the position and attributes thereof
described in Section 1 above (provided, however, that a reduction in duties and
responsibilities consented to in writing by Executive shall not be deemed a Good
Reason);

  (3)   a liquidation or dissolution of the Company or the Bank other than
liquidations or dissolutions that are caused by reorganizations that do not
affect the status of Executive;

  (4)   a material reduction in Executive’s Base Salary or benefits required to
be provided hereunder (other than a reduction authorized under Section 4(a),
hereof or a reduction or elimination of Executive’s benefits under one or more
benefit plans maintained by the Bank as part of a good faith, overall reduction
or elimination of such plans or benefits applicable to all participants in a
manner that does not discriminate against Executive (except as such
discrimination may be necessary to comply with applicable law));

  (5)   a relocation of Executive’s principal place of employment by more than
twenty-five (25) miles from its location as of the Effective Date of this
Agreement; or

8



--------------------------------------------------------------------------------



 



  (6)   a material breach of this Agreement by the Employer.

          (g)    Termination and Board Membership. To the extent Executive is a
member of the board of directors of the Company, the Bank or any of their
affiliates, including the Company, on the date of termination of employment with
the Employer (other than a termination due to Retirement), Executive’s
termination of employment with the Bank shall also constitute Executive’s
resignation from all of such boards of directors effective upon termination of
employment with the Employer. Executive further agrees to tender this
resignation in writing immediately regardless of the method or manner of
termination (other than termination due to Retirement), and such resignation
will not be conditioned upon any event or payment.
7.      CHANGE IN CONTROL
          (a)    Change in Control Defined. For purposes of this Agreement, a
“Change in Control” means any of the following events:

  (i)   Merger: The Company merges into, or consolidates with, another
corporation, or merges another corporation into the Company, and as a result
less than a majority of the combined voting power of the resulting corporation
immediately after the merger or consolidation is held by persons who were
stockholders of the Company immediately before the merger or consolidation.

  (ii)   Acquisition of Significant Share Ownership: There is filed, or required
to be filed, a report on Schedule 13D or 13G another form or schedule (other
than Schedule 13G) required under Sections 13(d), 13(g) or 14(d) of the
Securities Exchange Act of 1934, which schedule discloses that the filing person
or persons acting in concert has, or have become, the beneficial owner of 25% or
more of a class of the Company’s voting securities.

  (iii)   Change in Board Composition: During any period of two consecutive
years, individuals who constitute the Company’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s Board of Directors; provided, however, that for
purposes of this clause, each director who is first elected by the board (or
first nominated by the board for election by the stockholders) by a vote of at
least two-thirds (2/3) of the directors who were directors at the beginning of
the two-year period shall be deemed to have also been a director at the
beginning of such period; or

  (iv)   Sale of Assets: The Company sells to a third party all, or
substantially all, of its assets or sells to a third party all, or substantially
all, of the Bank’s assets.

          (b)    Change in Control Benefits. Upon the occurrence of a Change in
Control followed by the termination of Executive’s employment by the Employer
without Cause, or

9



--------------------------------------------------------------------------------



 



Executive’s termination of employment with Good Reason, the Employer shall pay
the Executive, or in the event of his subsequent death, Executive’s beneficiary
or estate, at no cost to Executive, the amounts and benefits provided for in
Section 6(f)(ii) and (iii) hereof. In addition, any Stock Options and/or
Restricted Stock previously granted to Executive that are not yet vested in
Executive (other than the Performance Shares) shall become fully vested upon a
Change in Control event defined in Section 7(a), above. In addition, with
respect to the Performance Shares, in the event that there is a Change of
Control, the Performance Shares shall vest in accordance with the formulas
contained in the 2010 CEO Inducement Plan Performance Shares Award Agreement for
the Change of Control event.
          (c)    Survival. The provisions of this Section 7 and Sections 9
through 20, including the defined terms used in such sections, shall continue in
effect until the later of the expiration of this Agreement or one year following
a Change in Control.
8.      NOTICE
          (a)    Notice of Termination. A “notice of termination” shall mean a
written notice which shall indicate the specific termination provision in this
Agreement relied upon as a basis for termination of Executive’s employment.
          (b)    Date of Termination. “Date of termination” shall mean (i) if
Executive’s employment is terminated for Disability, thirty (30) days after a
notice of termination is given (provided that he shall not have returned to the
performance of his duties on a full-time basis during such thirty (30) day
period), (ii) if Executive terminates employment With Good Reason, thirty
(30) days after a notice of termination is given, or (iii) if Executive’s
employment is terminated for any other reason, the date specified in the notice
of termination.
          (c)    Good Faith Resolution. If the party receiving a notice of
termination desires to dispute or contest the basis or reasons for termination,
the party receiving the notice of termination must notify the other party within
thirty (30) days after receiving the notice of termination that such a dispute
exists, and shall pursue the resolution of such dispute in good faith and with
reasonable diligence pursuant to Section 17 of this Agreement. During the
pendency of any such dispute (other than following a termination for Cause), the
Employer shall pay Executive his full compensation in effect when the notice
giving rise to the dispute was given (including, but not limited to, Base
Salary) and continue him as a participant in all compensation, benefit and
insurance plans in which he was participating when the notice of dispute was
given, until the earlier to occur of (i) the expiration of the remaining term of
this Agreement had Executive’s termination hereunder not occurred, and
(ii) final resolution of the dispute in accordance with this Agreement. Amounts
paid under this Section are in addition to all other amounts due under this
Agreement and shall not be offset against or reduce any other amounts due under
this Agreement, except in the event that Employer prevails in the dispute, in
which case all amounts paid hereunder shall be offset against any other amount
due under this Agreement.

10



--------------------------------------------------------------------------------



 



9.      POST-TERMINATION OBLIGATIONS/NON-COMPETE
          (a)    Non-Solicitation/Non-Compete. Executive hereby covenants and
agrees that, for a period of one (1) year following his termination of
employment with the Employer for any reason (other than a Change in Control), he
shall not, without the written consent of the Employer, either directly or
indirectly:

  (i)   solicit, offer employment to, or take any other action intended (or that
a reasonable person acting in like circumstances would expect) to have the
effect of causing any officer or employee of the Employer or any of its
respective subsidiaries or affiliates, to terminate his employment and accept
employment or become affiliated with, or provide services for compensation in
any capacity whatsoever to, any business whatsoever that competes with the
business of the Employer, or any of their direct or indirect subsidiaries or
affiliates, that has headquarters or offices within twenty-five (25) miles of
any location(s) in which the Employer has business operations or has filed an
application for regulatory approval to establish an office;

  (ii)   become an officer, employee, consultant, director, independent
contractor, agent, joint venturer, partner or trustee of any savings bank,
savings and loan association, savings and loan holding company, credit union,
bank or bank holding company, insurance company or agency, any mortgage or loan
broker or any other entity that competes with the business of the Employer or
any of their direct or indirect subsidiaries or affiliates, that: (i) has a
headquarters within twenty-five (25) miles of any location(s) in which the
Employer has business operations or has filed an application for regulatory
approval to establish an office (the “Restricted Territory”) or (ii) has one or
more offices, but is not headquartered, within the Restricted Territory, but in
the latter case, only if Executive would be employed, conduct business or have
other responsibilities or duties within the Restricted Territory; or

  (iii)   solicit, provide any information, advice or recommendation or take any
other action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any customer of the Employer to
terminate an existing business or commercial relationship with the Employer.

          (b)    Confidentiality. Executive recognizes and acknowledges that the
knowledge of the business activities, plans for business activities, and all
other proprietary information of the Employer, as it may exist from time to
time, are valuable, special and unique assets of the business of the Employer.
Executive will not, during or after the term of his employment, disclose any
knowledge of the past, present, planned or considered business activities or any
other similar proprietary information of the Employer to any person, firm,
corporation, or other entity for any reason or purpose whatsoever unless
expressly authorized by the Boards or

11



--------------------------------------------------------------------------------



 



required by law. Notwithstanding the foregoing, Executive may disclose any
knowledge of banking, financial and/or economic principles, concepts or ideas
which are not solely and exclusively derived from the business plans and
activities of the Employer. Further, Executive may disclose information
regarding the business activities of the Employer to any bank regulator having
regulatory jurisdiction over the activities of the Employer pursuant to a formal
regulatory request. In the event of a breach or threatened breach by Executive
of the provisions of this Section, the Employer will be entitled to an
injunction restraining Executive from disclosing, in whole or in part, the
knowledge of the past, present, planned or considered business activities of the
Employer or any other similar proprietary information, or from rendering any
services to any person, firm, corporation, or other entity to whom such
knowledge, in whole or in part, has been disclosed or is threatened to be
disclosed. Nothing herein will be construed as prohibiting the Employer from
pursuing any other remedies available to the Employer for such breach or
threatened breach, including the recovery of damages from Executive.
          (c)    Information/Cooperation. Executive shall, upon reasonable
notice, furnish such information and assistance to the Employer as may be
reasonably required by the Employer, in connection with any litigation in which
it or any of its subsidiaries or affiliates is, or may become, a party;
provided, however, that Executive shall not be required to provide information
or assistance with respect to any litigation between Executive and the Employer
or any other subsidiaries or affiliates. The Employer agrees to reimburse the
Executive for any reasonable, out-of-pocket travel, hotel and meal expenses
incurred in connection with the Executive’s performance of obligations pursuant
to this Section 9(c). The Employer will also provide Executive with legal
counsel at the Employer’s expense to the extent reasonably necessary to assist
Executive in connection with any cooperation, which counsel shall be separate
from the Employer’s counsel to the extent required by applicable ethical rules,
or as otherwise agreed by the Employer and the Executive.
          (d)    Reliance. All payments and benefits to Executive under this
Agreement shall be subject to Executive’s compliance with this Section 9, to the
extent applicable. The parties hereto, recognizing that irreparable injury will
result to the Employer, its business and property in the event of Executive’s
breach of this Section 9, agree that, in the event of any such breach by
Executive, the Employer will be entitled, in addition to any other remedies and
damages available, to an injunction to restrain the violation hereof by
Executive and all persons acting for or with Executive. Executive represents and
admits that Executive’s experience and capabilities are such that Executive can
obtain employment in a business engaged in other lines of business than the
Employer, and that the enforcement of a remedy by way of injunction will not
prevent Executive from earning a livelihood. Nothing herein will be construed as
prohibiting the Employer from pursuing any other remedies available to them for
such breach or threatened breach, including the recovery of damages from
Executive.
10.    SOURCE OF PAYMENTS/RELEASE
          (a)    All payments provided in this Agreement shall be timely paid in
cash or check from the general funds of the Company or the Bank, as appropriate.

12



--------------------------------------------------------------------------------



 



          (b)    Notwithstanding any provision herein to the contrary, to the
extent that payments and benefits required by this Agreement are paid or
received by Executive from the Company, such compensation and benefits paid by
the Company will be subtracted from any amount due simultaneously to Executive
from the Bank under this Agreement. There is not intended to be a duplication of
payments and benefits under this Agreement. Payments required to be made to
Executive pursuant to this Agreement shall be allocated in proportion to the
level of activity and the time expended on such activities by Executive as
determined by the Company and the Bank.
          (c)    Notwithstanding anything to the contrary in this Agreement,
Executive shall not be entitled to any payments or benefits under Section 6 of
this Agreement unless and until Executive executes an unconditional release of
any claims against the Employer and their affiliates, including their officers,
directors, successors and assigns, releasing said persons from any and all
claims, rights, demands, causes of action, suits, arbitrations or grievances
relating to the employment relationship other than claims for benefits under
tax-qualified plans or other benefit plans identified in Section 4(c) in which
Executive has a vested benefit (and then, only to the extent of the vested
benefit), claims for benefits required by applicable law or claims that cannot
be released under applicable law or claims with respect to obligations set forth
in this Agreement that survive the termination of this Agreement.
11.    REQUIRED REGULATORY PROVISIONS
          (a)    Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Employer whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.
          (b)    Notwithstanding anything else in this Agreement, Executive’s
employment shall not be deemed to have been terminated unless and until
Executive has a Separation from Service within the meaning of Code Section 409A.
For purposes of this Agreement, a “Separation from Service” shall have occurred
if the Employer and Executive reasonably anticipate that either no further
services will be performed by Executive after the date of the termination
(whether as an employee or as an independent contractor) or the level of further
services performed will not exceed 49% of the average level of bona fide
services in the thirty-six (36) months immediately preceding the termination.
For all purposes hereunder, the definition of Separation from Service shall be
interpreted consistent with Treasury Regulation Section 1.409A-1(h)(ii).
12.    NO ATTACHMENT
          Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null,
void, and of no effect.

13



--------------------------------------------------------------------------------



 



13.    ENTIRE AGREEMENT; MODIFICATION AND WAIVER
          (a)    This Agreement contains the entire agreement of the parties
relating to the subject matter hereof, and supersedes in its entirety any and
all prior agreements, understandings or representations relating to the subject
matter hereof, except that the parties acknowledge that this Agreement shall not
affect any of the rights and obligations of the parties under any agreement or
plan entered into with or by the Employer pursuant to which Executive may
receive compensation or benefits except as set forth in Section 6(d) hereof.
          (b)    This Agreement may not be modified or amended except by an
instrument in writing signed by each of the parties hereto.
          (c)    No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future as to any act other
than that specifically waived.
14.    SEVERABILITY
          If, for any reason, any provision of this Agreement, or any part of
any provision, is held invalid, such invalidity shall not affect any other
provision of this Agreement or any part of such provision not held so invalid,
and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.
15.    HEADINGS FOR REFERENCE ONLY
          The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
16.    GOVERNING LAW
          This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts, but only to the extent not pre-empted by federal law.
17.    ARBITRATION
          Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by binding arbitration, as an alternative
to civil litigation and without any trial by jury to resolve such claims,
conducted by a single arbitrator who is certified by the American Arbitration
Association and is mutually acceptable to the Employer and Executive, sitting in
a location selected by the Employer within fifty (50) miles from the main office
of the Employer, in accordance with the rules of the American Arbitration
Association’s National Rules for the

14



--------------------------------------------------------------------------------



 



Resolution of Employment Disputes then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.
18.    PAYMENT OF LEGAL FEES
          To the extent that such payment(s) may be made without triggering a
penalty under Code Section 409A, all reasonable legal fees paid or incurred by
Executive pursuant to any dispute or question of interpretation relating to this
Agreement shall be paid or reimbursed by the Employer, provided (i) that the
dispute or interpretation has been settled by Executive and the Employer or
resolved in Executive’s favor, (ii) Executive has provided prior written notice
to the Employer of his intention to retain counsel and the name of such counsel,
and (iii) such reimbursement shall occur as soon as practicable but no later
than sixty (60) days after the end of the year in which the dispute is settled
or resolved in Executive’s favor.
19.    INDEMNIFICATION
          (a)    Indemnification. The Employer agrees to indemnify Executive
(and his heirs, executors, and administrators), and to advance expenses related
to this indemnification, to the fullest extent permitted under applicable law
and regulations against any and all expenses and liabilities that Executive
reasonably incurs in connection with or arising out of any action, suit, or
proceeding in which he may be involved by reason of his service as a director or
officer of the Employer or any other affiliates (whether or not he continues to
be a director or officer at the time of incurring any such expenses or
liabilities). Covered expenses and liabilities include, but are not limited to,
judgments, court and/or administrative costs and other expenses, and attorneys’
fees, and the costs of reasonable settlements approved by the Board, if the
action is brought against Executive in his capacity as an officer or director of
the Employer (whether or not the claim is asserted in court, arbitration,
mediation, or any regulatory and/or administrative proceeding). Indemnification
for expenses will not extend to matters related to Executive’s termination for
Cause, except where the Employer’s termination for Cause has not been upheld.
Notwithstanding anything in this Section 19 to the contrary, the Employer will
not be required to provide indemnification prohibited by applicable law or
regulation. The obligations of this Section 19 will survive the term of this
Agreement for a period of six (6) years.
          (b)    Insurance. During the period for which the Employer must
indemnify Executive, the Employer will provide Executive with coverage under a
directors’ and officers’ liability policy at the Employer’s expense, that is at
least equivalent to the coverage provided to directors and senior executives of
the Employer.
20.    SUCCESSORS AND ASSIGNS
          The Employer shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Employer, expressly and
unconditionally to assume and agree to perform the Employer’s obligations under
this Agreement, in the same manner and to the same extent that the Employer
would be required to perform if no such succession or assignment had taken
place.

15



--------------------------------------------------------------------------------



 



SIGNATURES
          IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed
by its duly authorized officers, and Executive has signed this Agreement, on
this 26th day of February, 2010.

                  ATTEST:     LEGACY BANKS  
 
               
/s/ Kimberly A. Mathews
      By:   /s/ J. Williar Dunlaevy    
 
               
 
          For the Compensation Committee    
 
                ATTEST:       LEGACY BANCORP, INC.    
 
               
/s/ Kimberly A. Mathews
      By:   /s/ J. Williar Dunlaevy    
 
               
 
          For the Compensation Committee    
 
                WITNESS:       EXECUTIVE    
 
               
/s/ Carol A. Smith
      By:   /s/ Patrick J. Sullivan    
 
               
 
          Patrick J. Sullivan    

16